DETAILED ACTION

This action is responsive to the following communication: Amendment Submitted/Entered with Filing of CPA/RCE filed on August 04, 2020. 
This action is made non-Final. 
Claims 1-17, and 20-35 are pending in this case. 
Claims 1, 14, 20, and 30 are independent claims. 
This application is being examined under the AIA  first to file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2020 has been entered.

Response to Amendment
In Applicant’s response dated 04 August 2020, Applicant amended claims 1, 14, 20, and 30; and argued against all rejections previously set forth in the Office Action dated 14 May 2020.

Response to Arguments
Applicant’s amendments to claims 1, 14, 20, and 30, to further clarify the metes and bounds of the invention are acknowledged.
In response to Applicant’s amendments to claims 1, 14, 20, and 30, the rejection of claims 1-17, and 20-35 under U.S.C. § 103 have been considered are persuasive. Therefore the rejection has been withdrawn. However, due to the change in scope with the amended claims and upon further consideration, a new ground(s) of rejection is made in view of the teachings of Beresniewicz, in view of Choi, Smith, and Nam as discussed in greater detail, below.

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30 recites, in part, “…the map location not represented by an indicator on the digital map and having a set of coordinates;; determining...” whereas, “…the map location not represented by an indicator on the digital map and having a set of coordinates; determining…” was probably intended.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 5, 7, 9-14, 20, 23, 30 and 35,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "…and displaying a visual representation of the generated set of informational data…" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “…the other location…” in the claim language. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, depends on claim 1, and recites “…the plurality of sources…” in the claim language. There is insufficient antecedent basis for this limitation in the claim.
Claim 7, depends on claim 1, and recites the limitation “the generated set of informational data…" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, depends on claim 1, and recites the limitation “…the other location” in the claim language. There is insufficient antecedent basis for this limitation in the claim.
Claim 9, depends on claim 1, and recites the limitation “the generated set of informational data…" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, depends on claim 9, and recites the limitation “the generated set of informational data…" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, depends on claim 9, and recites the limitation “the generated set of informational data…" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, depends on claim 9, and recites the limitation “the generated set of informational data…" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, depends on claim 9, and recites the limitation “the generated set of informational data…" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the generated set of informational data…" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “…with a digital map displayed on the user interface” in the claim language. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “…the other location…” in the claim language. There is insufficient antecedent basis for this limitation in the claim.
Claim 23, depends on claim 22, and recites the limitation “…the user interface as the digital map” in the claim language. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "…wherein the plurality of information data sources are different than the database for the predetermined set of informational data…" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “…the other location…” in the claim language. There is insufficient antecedent basis for this limitation in the claim.
Claim 35, depends on claim 1, and recites the limitation “the generated set of informational data…" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17, and 20-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian Beresniewicz et al. (US 8660541 B2, hereinafter Beresniewicz) in view of in view of Chan-Young Choi et al. (US 8041503 B2) and Leonard Smith et al. (US 2010/0118025 A1, hereinafter Smith) and further in view of Kyung Bo Nam et al. (US 2012/0054035 A1, hereinafter Nam).

 teaches a computer-implemented method for use in a computing device having a user interface for supporting user interactions with locations on an interactive digital map displayed on the user interface, the method comprising (see Col. 1, lines: 30-55, showing the method of interacting with location venue type information on a digital map):
displaying a digital map that includes locations each having a predetermined set of informational data [and each represented by an indicator on the digital map] (see Fig. 16, Col. 18, lines: 10-23 for the visualization of data on a map, and Fig. 2, Col. 5 lines: 23-33, and lines: 61-67, and Col. 6, lines: 1-21, showing the mechanism whereby pre-stored or predetermined information that comprises venue and/or neighborhood information that may be used by a mobile device may be stored in a small list 216 and used by the map application to identify the neighborhood location of such venues. The venue information gathered in this manner is sought and returned from pre-stored or pre-determined data that is stored in an external database. Based on the pre-stored or predetermined data, the icon 1272 on user interface 1200 is displayed with the pre-determined or stored information of the Flower Shop at 15th Street. In addition to providing pre-determined or pre-stored information about venues associated with map locations, Beresniewicz additionally teaches that data may be gathered from different sources if the data is not in the predetermined data. Beresniewicz teaches in Col. 2, lines: 31-52, that trending data may be received from social networking sites such as for example FOURSQUARE, FACEBOOK PLACES, GOOGLE LATITUDE, or any other location-based social networking sites that provides real-time venue trending information. In essence Beresniewicz teaches the mechanism of gathering pre-each location is represented by an indicator on the digital map, but the teachings of Choi, discussed below, can be relied upon for this limitation); 
receiving selection data that specifies a location selected by a user using a gesture or mouse click applied to the digital map displayed on the user interface of the computing device, [the location not represented by an indicator on the digital map and having a set of coordinates] (see Fig. 7, Col. 11, line: 47 – Col. 12, line: 11, showing the mechanism whereby in response to selecting the map button 704 causes the user interface to display selectable neighborhoods in map form. Beresniewicz does not appear to explicitly recite the location not represented by an indicator on the digital map and having a set of coordinates, but the teachings of Choi, discussed below, can be relied upon for this limitation); 
determining whether the selected location has been designated as having a set of predetermined informational data specific to the selected location (see Fig. 7, Col. 11, line: 47 – Col. 12, line: 11, showing the mechanism whereby the area on the map is designated as having information related to neighborhoods as identified by the plurality of bubbles that represent the plurality of neighborhoods and a selected location 707 showing predetermined information identified by place card 710);
and displaying a visual representation of the generated set of informational data on the user interface illustrating the digital map in response only to the user selecting 
Although Beresniewicz teaches displaying a digital map that includes locations each having a predetermined set of informational data (as discussed above), it does not appear to explicitly recite:
and each represented by an indicator on the digital map, but the teachings of Choi can be relied upon for an explicit showing of this limitation (see annotated Fig. 5, below, Col. 5, lines: 35-46, showing the mechanism whereby a digital map is rendered that displays a road map with traffic conditions. Choi teaches a plurality of circles that indicate locations on the map where predetermined information is identified with an indicator, for example, “Myungdong Plaza” is an indicator with a coordinate “105820” to identify predetermined informational data on the digital map), 
Although Beresniewicz teaches receiving selection data that specifies a location selected by a user using a gesture or mouse click applied to the digital map displayed on the user interface of the computing device (as discussed above), it does not appear to explicitly recite”
the location not represented by an indicator on the digital map and having a set of coordinates, but the teachings of Choi can be relied upon for an explicit showing of this limitation (see annotated Fig. 5, below, Col. 5, lines: 35-46, showing the mechanism 

    PNG
    media_image1.png
    921
    913
    media_image1.png
    Greyscale

Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz with the teachings of Choi to provide a mechanism of displaying a digital map with indicia signifying predetermined data at a location and to identify a location without predefined data with both locations Choi of providing a digital map signifying locations with predetermined data and locations without predetermined data. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described by Choi of providing a digital map user interface to provide traffic information with data relevant to locations displayed on the map (see Col. 1, lines: 15-50), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz with the teachings of Choi would be to identify areas on a digital map with data available to be displayed at locations with predetermined data and at locations where the information is not displayed or available and thus distinguish between predetermined data and data that would need to be queried to be displayed.
Although Beresniewicz in view of Choi teaches a digital map and predetermined points of interest displayed on the map with additional information presented as a card or an informational window (Fig. 7, 710), it does not appear to explicitly recite:
in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location, obtaining a set of informational data describing the selected location by querying at least one of a plurality of information data sources including an address database, a street view database, a traffic database, or a social networking database for information associated with the selected location having the set of coordinates without other input from the user, wherein the plurality of information data sources are different than a data source for the predetermined set of informational data, but the teachings of Smith can be relied upon for an explicit showing of this limitation (see Fig. 6, ¶0109-0112, showing the mechanism whereby the merge component 604 automatically and dynamically presents information of an area of interest on the map upon a user request such as hovering or selecting a location on the map where the information in not currently predetermined on the map. Smith teaches that the isolated data sources 606 are queried for relevant information pertaining to areas on a map based on various modes or types of information about the user without further interacting with the map. For example, if the user is a child ten years of age, encyclopedia information may automatically be displayed when the user hovers over an area of interest or if someone is in their thirties that has previously viewed homes for sale in the viewing area, the system can infer that the user would like to see homes for sale and automatically without further user input, present such properties to the user. Consequently, Smith teaches that predetermined data is not displayed on the map, for example through the use of markers, but can be queried for the data, in this case based on the identified user and user interests. In the context of the instant application “predetermined informational data” is identified by markers on a digital map (see Fig. 2A) of the instant application and other areas on the map without markers are therefore identified as areas without predetermined information. Additionally, Smith teaches (see ¶0015) that the plurality of data sources for gathering the data are differentiated by pre-determined (historical) or stored data sources as well as identifying social networking real-time data as trending data from social networking sites. This differentiation identifies the difference between pre-determined, stored data as opposed to trending live data. Smith additionally teaches 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi with the teachings of Smith would be to enhance the visualization of map data but retrieving additional information as taught by Smith. 
Although Beresniewicz teaches wherein predetermined informational data, stored for another location, is displayed in a second place card having a similar shape and a similar size when the user selects the other location (see Fig. 7, Col. 11, line: 47 – Col. 12, line: 11, showing the mechanism whereby an area of the map with predefined information is tagged by the markers on the map and the user can select any of the tags to further display the information on the predetermined tagged location with a certain 
so that the first place card and the second place card appear in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card, but the teachings of Nam can be relied upon for an explicit showing of this limitation (see Fig. 3, annotated above, ¶0040, showing the mechanism whereby a digital map is presented on a user interface with a plurality of points of interest identified as place cards with each place card (A, B, C, and D) that have a similar shape and size and are visually indistinguishable except for location specific information in each place card. For example, place card A, in a certain shape which is a bubble shape is the similar shape and size of place card B, except for location specific information, in this case place card A is identified as “AAA Dental Clinic, 02-333-4444 Yeoksam Gangnam-Gu, Seoul” and place card B is identified as “BBB Dental Clinic, 02-3300-4400, Seocho Seocho-Gu, Seoul”. Nam thus teaches that the place cards for A and B are similar in shape and size except for location specific information distinguishing them on a digital map. As denoted in annotated drawing of Fig. 3, above, the first place card and the second place card cannot be visually distinguished except for the information data which is location specific).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam with the to provide a mechanism of displaying POI information for a plurality of location as individual place cards with distinguishing information for each Nam of providing internet telematics service that provides points of interest information for a user travelling in a vehicle (see ¶0007), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam is to enhance the navigation quality and convenience by providing points of interest in a visual manner that is pleasing to the eye by providing a consistent look and feel of visual information on a digital map. 

As to claim 14, Beresniewicz teaches a computer-implemented method for use in a computing device having a user interface for supporting user interactions with any location on an interactive digital map, the method comprising (see Col. 1, lines: 30-55, showing the method of interacting with location venue type information on a digital map): 
displaying a digital map that includes locations each having a predetermined set of informational data [and each represented by an indicator on the digital map] (see Fig. 16, Col. 18, lines: 10-23 for the visualization of data on a map, and Fig. 2, Col. 5 lines: 23-33, and lines: 61-67, and Col. 6, lines: 1-21, showing the mechanism whereby pre-stored or predetermined information that comprises venue and/or neighborhood information that may be used by a mobile device may be stored in a small list 216 and used by the map application to identify the neighborhood location of such venues. The venue information gathered in this manner is sought and returned from pre-stored or pre-determined data that is stored in an external database. Based on the pre-stored or th Street. In addition to providing pre-determined or pre-stored information about venues associated with map locations, Beresniewicz additionally teaches that data may be gathered from different sources if the data is not in the predetermined data. Beresniewicz teaches in Col. 2, lines: 31-52, that trending data may be received from social networking sites such as for example FOURSQUARE, FACEBOOK PLACES, GOOGLE LATITUDE, or any other location-based social networking sites that provides real-time venue trending information. In essence Beresniewicz teaches the mechanism of gathering pre-determined location based data as well as trending real-time data that is not predetermined data for gathering information for location based map resources. Although Beresniewicz teaches locations each having a predetermined set of informational data, it does not appear to explicitly recite where each [location is] represented by an indicator on the digital map, but the teachings of Choi, discussed below, can be relied upon for this limitation); 
receiving data that specifies a location that a user selects the location by applying a gesture or a mouse click to the digital map, [the location not represented by an indicator on the digital map and having a set of coordinates] (see Fig. 4, Col. 8, lines: 26-43, showing the mechanism whereby the search location may be automatically determined on the location of a mobile device or may be selected by the user by touching the location (see Fig. 7). Beresniewicz does not appear to explicitly recite the location not represented by an indicator on the digital map and having a set of coordinates, but the teachings of Choi, discussed below, can be relied upon for this limitation); 
determining if the user-selected location is a location designated as having a predetermined set of informational data specific thereto (see Fig. 7, Col. 11, line: 47 – Col. 12, line: 11, showing the mechanism whereby the area on the map is designated as having information related to neighborhoods as identified by the plurality of bubbles that represent the plurality of neighborhoods and a selected location 707 showing predetermined information identified by place card 710); 
in a first instance, displaying a visual representation of the predetermined set of informational data on the user interface in a first place card having a certain shape and a certain size, when the user-selected location is a location having a predetermined set of informational data associated therewith (see Fig. 7, Col. 11, line: 47 – Col. 12, line: 11, showing the mechanism whereby an area of the map with predefined information, such as mileage from the user’s current location, is tagged by the markers on the map and the user can select any of the tags to further display the information on the predetermined tagged location with a certain shape and size. The shape is a rectangular shape with an arrow on the bottom and the size is based on a description of a distance measurement); 
and in a second instance, (i) generating a set of informational data describing the user- selected location based on data received from at least one of a plurality of informational data sources [including an address database, a street view database, a traffic database, or a social networking database for information associated with the selected location having the set of coordinates], without other input from a user, wherein including an address database, a street view database, a traffic database, or a social networking database for information associated with the selected location having the set of coordinates, but the teachings of Smith can be relied for this limitation, as recited below).

and each represented by an indicator on the digital map, but the teachings of Choi can be relied upon for an explicit showing of this limitation (see annotated Fig. 5, above, Col. 5, lines: 35-46, showing the mechanism whereby a digital map is rendered that displays a road map with traffic conditions. Choi teaches a plurality of circles that indicate locations on the map where predetermined information is identified with an indicator, for example, “Myungdong Plaza” is an indicator with a coordinate “105820” to identify predetermined informational data on the digital map), 
Although Beresniewicz teaches receiving selection data that specifies a location selected by a user using a gesture or mouse click applied to the digital map displayed on the user interface of the computing device (as discussed above), it does not appear to explicitly recite”
the location not represented by an indicator on the digital map and having a set of coordinates, but the teachings of Choi can be relied upon for an explicit showing of this limitation (see annotated Fig. 5, above, Col. 5, lines: 35-46, showing the mechanism whereby the digital map of Fig. 5 is rendered with a plurality of circle where a location may be identified without predetermined data such as location coordinate 105493 without an indicator. The digital map does not contain informational data at this particular coordinate and thus contains the coordinate data with an indicator with informational data).
Beresniewicz with the teachings of Choi to provide a mechanism of displaying a digital map with indicia signifying predetermined data at a location and to identify a location without predefined data with both locations having coordinate data. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Choi of providing a digital map signifying locations with predetermined data and locations without predetermined data. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described by Choi of providing a digital map user interface to provide traffic information with data relevant to locations displayed on the map (see Col. 1, lines: 15-50), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz with the teachings of Choi would be to identify areas on a digital map with data available to be displayed at locations with predetermined data and at locations where the information is not displayed or available and thus distinguish between predetermined data and data that would need to be queried to be displayed.
Although Beresniewicz in view of Choi teaches a digital map and predetermined points of interest displayed on the map with additional information presented as a card or an informational window (see Beresniewicz; Fig. 7, 710), they do not appear to explicitly recite:
(ii) displaying a visual representation of the generated set of informational data in a second place card [having a similar shape and a similar size] on the user interface when the user-selected location is not a location having a predetermined set of informational data associated therewith in response only to the user selecting the location, but the teachings of Smith can be relied upon for an explicit showing of this limitation (see Fig. 6, ¶0109-0112, showing the mechanism whereby the merge component 604 automatically and dynamically presents information of an area of interest on the map upon a user request such as hovering or selecting a location on the map where the information in not currently predetermined on the map. Smith teaches that the isolated data sources 606 are queried for relevant information pertaining to areas on a map based on various modes or types of information about the user without further interacting with the map. For example, if the user is a child ten years of age, encyclopedia information may automatically be displayed when the user hovers over an area of interest or if someone is in their thirties that has previously viewed homes for sale in the viewing area, the system can infer that the user would like to see homes for sale and automatically without further user input, present such properties to the user. Consequently, Smith teaches that predetermined data is not displayed on the map, for example through the use of markers, but can be queried for the data, in this case based on the identified user and user interests. In the context of the instant application “predetermined informational data” is identified by markers on a digital map (see Fig. 2A) of the instant application and other areas on the map without markers are therefore identified as areas without predetermined information. As discussed above, Smith teaches this limitation with the examples discussed herein).
Although Beresniewicz in view of Choi teaches and in a second instance, (i) generating a set of informational data describing the user- selected location based on 
including an address database, a street view database, a traffic database, or a social networking database for information associated with the selected location having the set of coordinates, but the teachings of Smith can be relied upon for an explicit showing of this limitation (see Fig. 10, ¶0138, showing the mechanism whereby layers of data from various data sources are available to be displayed on the digital map.  The client application interfaces with a weather renderer, traffic renderer, cultural renderer, pois renderer, maps renderer, and an image renderer through the appropriate web services hosted on a server farm).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi with the teachings of Smith would be to enhance the visualization of map data but retrieving additional information as taught by Smith.

having a similar shape and a similar size, but the teachings of Nam can be relied upon for an explicit showing of this limitation (see Fig. 3, ¶0040, showing the mechanism whereby a digital map is presented on a user interface with a plurality of points of interest identified as place cards with each place card (A, B, C, and D) that have a similar shape and size. For example, place card A, in a certain shape which is a bubble shape is the similar shape and size of place card B, and similarly place cards C and D have the similar shape and similar size as place cards A and B),
Although Beresniewicz teaches wherein predetermined informational data, stored for another location, is displayed in a second place card having the certain shape and the certain size when the user selects the other location (see Fig. 7, Col. 11, line: 47 – Col. 12, line: 11, showing the mechanism whereby an area of the map with predefined information is tagged by the markers on the map and the user can select any of the tags to further display the information on the predetermined tagged location with a certain shape and size. The shape is a rectangular shape with an arrow on the bottom and the size is based on a description of a distance measurement), it does not appear to explicitly recite:
so that the first place card and the second place card appear in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card, but the teachings of Nam can be relied upon for an explicit 
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam with the to provide a mechanism of displaying POI information for a plurality of location as individual place cards with distinguishing information for each location. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Nam of providing internet telematics service that provides points of interest information for a user travelling in a vehicle (see ¶0007), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam is to enhance the navigation quality and convenience by providing points of interest in a visual manner that is pleasing to the eye by providing a consistent look and feel of visual information on a digital map. 

As to claim 20, Beresniewicz teaches a computer device, comprising (see Fig. 2, Col. 5, lines: 5-37, showing a mobile device 102 comprising); 
one or more processors (see Fig. 3, Col. 5, lines: 5-37, showing a processor(s) 302); 
a user display coupled to the one or more processors (see Fig. 3, Col. 5, lines: 5-37, showing the mechanism whereby neighborhood information is displayed on the display of a mobile device); 
and a computer readable memory that stores routines for execution on the one or more processors, the memory including (see Fig. 3, Col. 5, lines: 5-37, showing memory 304 used to store instructions to be executed by the processor 302): 
a first routine that, when executed on the one or more processors, detects an interaction of a user with a digital map displayed on the user interface to determine a user- selected location on the digital map, wherein the user selects the location by applying a gesture or a mouse click to the digital map, [wherein the location is not represented by an indicator on the digital map and has a set of coordinates] (see Fig. 4, Col. 8, lines: 26-43, showing the mechanism whereby the search location may be automatically determined on the location of a mobile device or may be selected by the user by touching the location (see Fig. 7). ). Beresniewicz does not appear to explicitly recite the location not represented by an indicator on the digital map and having a set of coordinates, but the teachings of Choi, discussed below, can be relied upon for this limitation), 
and each represented by an indicator on the digital map] (see Fig. 16, Col. 18, lines: 10-23 for the visualization of data on a map, and Fig. 2, Col. 5 lines: 23-33, and lines: 61-67, and Col. 6, lines: 1-21, showing the mechanism whereby pre-stored or predetermined information that comprises venue and/or neighborhood information that may be used by a mobile device may be stored in a small list 216 and used by the map application to identify the neighborhood location of such venues. The venue information gathered in this manner is sought and returned from pre-stored or pre-determined data that is stored in an external database. Based on the pre-stored or predetermined data, the icon 1272 on user interface 1200 is displayed with the pre-determined or stored information of the Flower Shop at 15th Street. In addition to providing pre-determined or pre-stored information about venues associated with map locations, Beresniewicz additionally teaches that data may be gathered from different sources if the data is not in the predetermined data. Beresniewicz teaches in Col. 2, lines: 31-52, that trending data may be received from social networking sites such as for example FOURSQUARE, FACEBOOK PLACES, GOOGLE LATITUDE, or any other location-based social networking sites that provides real-time venue trending information. In essence Beresniewicz teaches the mechanism of gathering pre-determined location based data as well as trending real-time data that is not predetermined data for gathering information for location based map resources. Beresniewicz does not appear to explicitly recite the location not represented by an indicator on the digital map and having a set of coordinates, but the teachings of Choi, discussed below, can be relied upon for this limitation);
th Street. In addition to providing pre-determined or pre-stored information about venues associated with map locations, Beresniewicz additionally teaches that data may be gathered from different sources if the data is not in the predetermined data. Beresniewicz teaches in Col. 2, lines: 31-52, that trending data may be received from social networking sites such as for example FOURSQUARE, FACEBOOK PLACES, GOOGLE LATITUDE, or any other location-based social networking sites that provides real-time venue trending information. In essence Beresniewicz teaches the mechanism of gathering pre-determined location based data as well as trending real-time data that is not predetermined data for gathering information for location based map resources);
and a third routine that displays a visual representation of the obtained set of informational data on the user display in response only to the user selecting the location, in a first place card having a certain shape and a certain size wherein having a similar shape and a similar size] when the user selects the other location (see Fig. 7, Col. 11, line: 47 – Col. 12, line: 11, showing the mechanism whereby a digital map with a plurality of data points with markers (707, 708) are displayed on the user interface. Upon selecting a data point, for example data point 707, information about the data point is displayed on a card 710. A user can select a different data point on a different part of the digital map, for example data point 708 and upon selecting the data point 708 a similar card 710 will be displayed showing the user’s current distance from location data point 708).
Although Beresniewicz teaches displaying a digital map that includes locations each having a predetermined set of informational data (as discussed above), it does not appear to explicitly recite:
and each represented by an indicator on the digital map, but the teachings of Choi can be relied upon for an explicit showing of this limitation (see annotated Fig. 5, above, Col. 5, lines: 35-46, showing the mechanism whereby a digital map is rendered that displays a road map with traffic conditions. Choi teaches a plurality of circles that indicate locations on the map where predetermined information is identified with an indicator, for example, “Myungdong Plaza” is an indicator with a coordinate “105820” to identify predetermined informational data on the digital map), 
Although Beresniewicz teaches receiving selection data that specifies a location selected by a user using a gesture or mouse click applied to the digital map displayed on the user interface of the computing device (as discussed above), it does not appear to explicitly recite”
the location not represented by an indicator on the digital map and having a set of coordinates, but the teachings of Choi can be relied upon for an explicit showing of this limitation (see annotated Fig. 5, above, Col. 5, lines: 35-46, showing the mechanism whereby the digital map of Fig. 5 is rendered with a plurality of circle where a location may be identified without predetermined data such as location coordinate 105493 without an indicator. The digital map does not contain informational data at this particular coordinate and thus contains the coordinate data with an indicator with informational data).
 Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz with the teachings of Choi to provide a mechanism of displaying a digital map with indicia signifying predetermined data at a location and to identify a location without predefined data with both locations having coordinate data. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Choi of providing a digital map signifying locations with predetermined data and locations without predetermined data. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described by Choi of providing a digital map user interface to provide traffic information with data relevant to locations displayed on the map (see Col. 1, lines: 15-50), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz with the teachings of Choi would be to identify areas on a digital map with data available to be displayed at locations with predetermined data and at locations where the information is not displayed or available 
Although Beresniewicz in view of Choi teaches a digital map and predetermined points of interest displayed on the map with additional information presented as a card or an informational window (see Beresniewicz; Fig. 7, 710), they not appear to explicitly recite: 
a second routine that, when executed on the one or more processors, determines a set of informational data for the user-selected location, wherein the second routine obtains a newly generated set of informational data pertaining to the user-selected location based on informational data stored in at least one of a plurality of informational data sources including an address database, a streetview database, a traffic database, or a social networking database for information associated with the selected location having the set of coordinates without further input from a user, but the teachings of Smith can be relied upon for an explicit showing of this limitation (see Fig. 6, ¶0109-0112, showing the mechanism whereby the merge component 604 automatically and dynamically presents information of an area of interest on the map upon a user request such as hovering or selecting a location on the map where the information in not currently predetermined on the map. Smith teaches that the isolated data sources 606 are queried for relevant information pertaining to areas on a map based on various modes or types of information about the user without further interacting with the map. For example, if the user is a child ten years of age, encyclopedia information may automatically be displayed when the user hovers over an area of interest or if someone is in their thirties that has previously viewed homes for 
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable 
Although the combination of Beresniewicz in view of Choi and Smith teaches obtaining and displaying data on a digital map with or with or without predetermined data, they do not appear to explicitly recite: 
a second place card having a similar shape and a similar size and
so that the first place card and the second place card are presented in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card, but the teachings of Nam can be relied upon for an explicit showing of this limitation (see Fig. 3, ¶0040, showing the mechanism whereby a digital map is presented on a user interface with a plurality of points of interest identified as place cards with each place card (A, B, C, and D) that have a similar shape and size and are visually indistinguishable except for location specific information in each place card. For example, place card A, in a certain shape which is a bubble shape is the similar shape and size of place card B, except for location specific information, in this case place card A is identified as “AAA Dental Clinic, 02-333-4444 Yeoksam Gangnam-Gu, Seoul” and place card B is identified as “BBB Dental Clinic, 02-3300-4400, Seocho Seocho-Gu, Seoul”. Nam thus teaches that the place cards for A and B are similar in shape and size except for location specific information distinguishing them on a digital map. 
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Smith with  Nam with the to provide a mechanism of displaying POI information for a plurality of location as individual place cards with distinguishing information for each location. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Nam of providing internet telematics service that provides points of interest information for a user travelling in a vehicle (see ¶0007), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam is to enhance the navigation quality and convenience by providing points of interest in a visual manner that is pleasing to the eye by providing a consistent look and feel of visual information on a digital map. 

As to claim 30, Beresniewicz teaches a computer-implemented method for use in a computing device communicatively coupled to a client device that has a user interface for supporting user interactions with any location on a digital map displayed on the user interface of the client device, the method comprising (see Fig. 4, Col. 8, lines: 26-43, showing the method whereby the search location may be automatically determined on the location of a mobile device or may be selected by the user by touching the location (see Fig. 7)): 
displaying a digital map that includes locations each having a predetermined set of informational data [and each represented by an indicator on the digital map] (see Fig. 16, Col. 18, lines: 10-23 for the visualization of data on a map, and Fig. 2, Col. 5 lines: 23-33, and lines: 61-67, and Col. 6, lines: 1-21, showing the mechanism whereby pre-stored or predetermined information that comprises venue and/or neighborhood th Street. In addition to providing pre-determined or pre-stored information about venues associated with map locations, Beresniewicz additionally teaches that data may be gathered from different sources if the data is not in the predetermined data. Beresniewicz teaches in Col. 2, lines: 31-52, that trending data may be received from social networking sites such as for example FOURSQUARE, FACEBOOK PLACES, GOOGLE LATITUDE, or any other location-based social networking sites that provides real-time venue trending information. In essence Beresniewicz teaches the mechanism of gathering pre-determined location based data as well as trending real-time data that is not predetermined data for gathering information for location based map resources. Although Beresniewicz teaches locations each having a predetermined set of informational data, it does not appear to explicitly recite where each [location is] represented by an indicator on the digital map, but the teachings of Choi, discussed below, can be relied upon for this limitation); 
receiving data that specifies a location that a user selects the location by applying a gesture or a mouse click to the digital map, [the location not represented by an indicator on the digital map and having a set of coordinates] (see Fig. 4, Col. 8, lines: 26-43, showing the mechanism whereby a user selects a location on a digital map the location not represented by an indicator on the digital map and having a set of coordinates, but the teachings of Choi, discussed below, can be relied upon for this limitation); 
determining whether the user-selected location is a location designated as having a predetermined set of informational data specific thereto (see Fig. 7, Col. 11, line: 47 – Col. 12, line: 11, showing the mechanism whereby an area of the map with predefined information, such as mileage from the user’s current location, is tagged by the markers on the map. Only areas with predetermined information are identified with tags such as marker or icon 707);
 Although Beresniewicz teaches displaying a digital map that includes locations each having a predetermined set of informational data (as discussed above), it does not appear to explicitly recite:
and each represented by an indicator on the digital map, but the teachings of Choi can be relied upon for an explicit showing of this limitation (see annotated Fig. 5, above, Col. 5, lines: 35-46, showing the mechanism whereby a digital map is rendered that displays a road map with traffic conditions. Choi teaches a plurality of circles that indicate locations on the map where predetermined information is identified with an indicator, for example, “Myungdong Plaza” is an indicator with a coordinate “105820” to identify predetermined informational data on the digital map), 
Although Beresniewicz teaches receiving selection data that specifies a location selected by a user using a gesture or mouse click applied to the digital map displayed 
the location not represented by an indicator on the digital map and having a set of coordinates, but the teachings of Choi can be relied upon for an explicit showing of this limitation (see annotated Fig. 5, above, Col. 5, lines: 35-46, showing the mechanism whereby the digital map of Fig. 5 is rendered with a plurality of circle where a location may be identified without predetermined data such as location coordinate 105493 without an indicator. The digital map does not contain informational data at this particular coordinate and thus contains the coordinate data with an indicator with informational data).
 Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz with the teachings of Choi to provide a mechanism of displaying a digital map with indicia signifying predetermined data at a location and to identify a location without predefined data with both locations having coordinate data. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Choi of providing a digital map signifying locations with predetermined data and locations without predetermined data. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described by Choi of providing a digital map user interface to provide traffic information with data relevant to locations displayed on the map (see Col. 1, lines: 15-50), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz with the teachings of Choi would 
Although Beresniewicz in view of Choi teaches a digital map and predetermined points of interest displayed on the map with additional information presented as a card or an informational window (see Beresniewicz; Fig. 7, 710), they do not appear to explicitly recite:
generating a set of informational data describing the user- selected location by querying at least one of a plurality of informational data sources including an address database, a streetview database, a traffic database, or a social networking database for information associated with the selected location having the set of coordinates, and compiling informational data from the at least one of the plurality of informational data sources associated with the user selected location without further input from a user and then selecting informational data from the compiled informational data as an obtained set of informational data for the user-selected location, wherein the plurality of information data sources are different than the database for the predetermined set of informational data, but the teachings of Smith can be relied upon for an explicit showing of this limitation (see Fig. 6, ¶0109-0112, showing the mechanism whereby the merge component 604 automatically and dynamically presents information of an area of interest on the map upon a user request such as hovering or selecting a location on the map. Smith teaches that the isolated data sources 606 are queried for relevant information pertaining to areas on a map based on various modes or types of 
Beresniewicz in view of Choi with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi with the teachings of Smith would be to enhance the visualization of map data but retrieving additional information as taught by Smith. 
Although Beresniewicz in view of Choi and Smith teaches and providing the obtained set of informational data to the client device via a communication network for display on the user interface device in response only to the user selecting the location, in a first place card having a certain shape and a certain size (see Beresniewicz; Fig. 7, Col. 11, line: 47 – Col. 12, line: 11, showing the mechanism whereby an area of the map with predefined information is tagged by the markers on the map and the user can select any of the tags to further display the information on the predetermined tagged location with a certain shape and size. The shape is a rectangular shape with an arrow on the bottom and the size is based on a description of a distance measurement), it does not appear to explicitly recite:
predetermined informational data, stored for another location, is displayed in a second place card having a similar shape and a similar size when the user selects the other location, so that the first place card and the second place card appear in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card, but teachings of Nam can be relied upon for an explicit showing of this limitation (see Fig. 3, ¶0040, showing the mechanism whereby a digital map is presented on a user interface with a plurality of points of interest identified as place cards with each place card (A, B, C, and D) that have a similar shape and size and are visually indistinguishable except for location specific information in each place card. For example, place card A, in a certain shape which is a bubble shape is the similar shape and size of place card B, except for location specific information, in this case place card A is identified as “AAA Dental Clinic, 02-333-4444 Yeoksam Gangnam-Gu, Seoul” and place card B is identified as “BBB Dental Clinic, 02-3300-4400, Seocho Seocho-Gu, Seoul”. Nam thus teaches that the place cards for A and B are similar in shape and size except for location specific information distinguishing them on a digital map). 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam to provide a mechanism of displaying POI information for a plurality of location as individual place cards with distinguishing information for each location. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Nam of providing internet telematics service that provides points of interest information for a Beresniewicz in view of Choi and Smith with the teachings of Nam is to enhance the navigation quality and convenience by providing points of interest in a visual manner that is pleasing to the eye by providing a consistent look and feel of visual information on a digital map. 

As to claim 2, Beresniewicz in view of Choi, Smith, and Nam teaches the method of claim 1. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches, in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location, refocusing the digital map in the vicinity of the selected location by automatically displaying additional map data not previously shown on the digital map in the vicinity of the selected location (see Smith; Fig. 29, ¶0211-0212, showing the mechanism whereby the data that is not predetermined is dynamically redistributed to a selected area on the digital map such that a user can view additional information on the refocused area of interest).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing 

As to claim 3, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 2. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein automatically displaying the additional map data not previously shown on the digital map in the vicinity of the selection location includes displaying one of a label or a point of interest icon or a traffic indication in the vicinity of the selection location (see Smith; Figs. 30 and 31, ¶0215, showing the mechanism whereby points of interest such as the “Palace Kitchen” is displayed as an icon with the street address as an overlay on the digital map).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing 

As to claim 4, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 1. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the at least one of the information data sources includes one or more of a source of stored user photographs, a street imagery data source, an address data source and a social networking data source (see Smith; Fig. 10, ¶0138, showing the mechanism whereby layers of data from various data sources are available to be displayed on the digital map.  The client application interfaces with a weather renderer, traffic renderer, cultural renderer, pois renderer, maps renderer, and an image renderer through the appropriate web services hosted on a server farm).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information from a plurality of sources as taught by Smith.

As to claim 5, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 1. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein generating a set of informational data comprises selecting a subset of potential informational data from the plurality of sources as the set of informational data and using the selected subset of informational data as the set of informational data (see Smith; Fig. 33, ¶0223-0227, showing the mechanism whereby a user can select advertising data from the plurality of data sources and can choose a subset of the advertising data to be displayed on the digital map).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information from a subset of data from a plurality of sources to increase the data set to be viewed as taught by Smith.

As to claim 6, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 5. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein selecting a subset of potential informational data is performed based on stored user preferences (see Nam; ¶0051, showing the mechanism whereby the telematics service providing the digital map information may automatically store content associated with a user a points of interest on a digital map which is based on user interest).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam with the to provide a mechanism of displaying POI information for a plurality of location as individual place cards with distinguishing information for each location. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Nam of providing internet telematics service that provides points of interest information for a user travelling in a vehicle (see ¶0007), with a reasonable expectation Beresniewicz in view of Choi and Smith with the teachings of Nam is to enhance the navigation quality and convenience by providing points of interest in a visual manner that is pleasing to the eye by providing a consistent look and feel of visual information on a digital map associated with a particular user. 

As to claim 7, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 1. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein displaying the visual representation of the generated set of informational data includes displaying the visual representation of the generated set of informational data in a same format as a visual representation of a set of predetermined informational data stored for another location is displayed when the user selects the other location (see Beresniewicz; Fig. 7, Col. 11, line: 47 – Col. 12, line: 11,) showing predetermined data identified by marker with a place card showing the data in a rectangular size and shape format on a place card and further more information from external sources may be identified for location information on different locations).

As to claim 8, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 1. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein querying at least one of a plurality of information data sources includes communicating with a server device over a communication network to query at least one of the plurality of informational data 
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information from different sources as taught by Smith.

As to claim 9, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 1. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches, receiving interaction data that specifies a user interaction with the visual representation of the generated set of informational data (see Smith; Fig. 30, ¶0215, showing that the user can interact with the overlay 3102 that is a visual representation of the generated set of informational data).
Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information such as interaction data to better manage informational map data as taught by Smith.

As to claim 10, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 9. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the interaction data indicates that a user is saving the visual representation of the generated set informational data (see Smith; Fig. 17, showing the mechanism whereby a user can save and/or pick a saved location on the digital map for future reference).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by saving additional information as taught by Smith.

As to claim 11, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 9. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the interaction data indicates that a user is sharing the visual representation of the generated set informational data (see Smith; Fig. 18, ¶0172, showing the mechanism whereby a user can share informational data to other users such as traffic information).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing 

As to clam 12, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 9. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the interaction data indicates that a user is reporting information regarding the visual representation of the generated set informational data (see Smith; Fig. 18, ¶0172, showing the mechanism whereby the user can report traffic conditions to the web service hosting the traffic data).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of 

As to claim 13, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 9. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the interaction data indicates that a user is editing the visual representation of the generated set informational data (see Smith; Fig. 2, ¶0072, showing the mechanism whereby the user can edit the interaction informational data through the user interface module, 208).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information and editing the data as taught by Smith.

As to claim 15, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 14. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches, automatically displaying additional map data not previously shown on the digital map in the vicinity of the user-selected location upon determining that the user-selected location does not have a set of predetermined informational data associated therewith (see Smith; Fig. 29, ¶0211-0212, showing the mechanism whereby the data that is not predetermined is dynamically redistributed to a selected area on the digital map such that a user can view additional information on the refocused area of interest).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by displaying additional map data not previously shown on the digital map as taught by Smith.

As to claim 16, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 15. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein automatically displaying the additional map data not previously shown on the digital map in the vicinity of the user-selection location includes displaying one of a map label or a point of interest icon or a traffic indication in the vicinity of the user-selection location (see Smith; Figs. 30 and 31, ¶0215, showing the mechanism whereby points of interest such as the “Palace Kitchen” is displayed as an icon with the street address as an overlay on the digital map).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information such as points of interest as taught by Smith.


Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information from a plurality of sources as taught by Smith.

As to claim 21, Beresniewicz in view of Choi, Smith and Nam teaches the computer device of claim 20. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches a fourth routine that, when executed on the one or more processors, displays additional map data not previously shown on the digital map in the vicinity of the user-selected location based on the detection of the user interaction with the digital map at the user-selected location (see Smith; Fig. 29, ¶0211-0212, showing the mechanism whereby the data that is not predetermined is dynamically redistributed to a selected area on the digital map such that a user can view additional information on the refocused area of interest).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information not previously shown on a digital map as taught by Smith.

As to claim 22, Beresniewicz in view of Choi, Smith and Nam teaches the computer device of claim 21. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the fourth routine displays the additional map data not previously shown on the digital map in the vicinity of the user- selected location by displaying one of a map label or a point of interest icon or a traffic indication in the vicinity of the user-selection location (see Smith; Figs. 30 and 31, ¶0215, showing the mechanism whereby points of interest such as the “Palace Kitchen” is displayed as an icon with the street address as an overlay on the digital map).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information not previously shown such as points of interest, or a traffic condition on the digital map as taught by Smith.

As to claim 23, Beresniewicz in view of Choi, Smith and Nam teaches the computer device of claim 22. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the fourth routine obtains the additional map data from a map database as being stored with a zoom level of map data other than a zoom level of map data currently being displayed on the user interface as the digital map (see Smith; Fig. 1, ¶0067, showing the mechanism whereby the rendering component 106 is configured to enable a multitude of users to view similar geographic images associated with data at a substantially similar time.  The rendering component provides the ability to manipulate the geographic data on a digital map by providing a zoom function on the user interface).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance 

As to claim 24, Beresniewicz in view of Choi, Smith and Nam teaches the computer device of claim 20. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein at least one of the informational data sources includes one or more of a source of stored user photographs, a street imagery data source, an address data source and a social networking data source (see Smith; Fig. 10, ¶0138, showing the mechanism whereby layers of data from various data sources are available to be displayed on the digital map. The client application interfaces with a weather renderer, traffic renderer, cultural renderer, pois renderer, maps renderer, and an image renderer through the appropriate web services hosted on a server farm).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of 

As to claim 25, Beresniewicz in view of Choi, Smith and Nam teaches the computer device of claim 20. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the second routine generates the set of informational data by selecting a subset of potential informational data from the plurality of informational data sources as the set of informational data (see Smith; Fig. 33, ¶0223-0227, showing the mechanism whereby a user can select advertising data from the plurality of data sources and can choose a subset of the advertising data to be displayed on the digital map).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance 

As to claim 26, Beresniewicz in view of Choi, Smith and Nam teaches the computer device of claim 25. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the second routine selects a subset of potential informational data is performed based on stored user preferences (see Nam; ¶0051, showing the mechanism whereby the telematics service providing the digital map information may automatically store content associated with a user a points of interest on a digital map which is based on user interest).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam with the to provide a mechanism of displaying POI information for a plurality of location as individual place cards with distinguishing information for each location. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Nam of providing internet telematics service that provides points of interest information for a user travelling in a vehicle (see ¶0007), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam is to enhance the navigation quality and convenience by providing points of interest in a visual manner that is pleasing to the eye by providing a consistent look and feel of visual information on a digital map. 



As to claim 28, Beresniewicz in view of Choi, Smith and Nam teaches the computer device of claim 20. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the second routine operates to determine a set of informational data for any user-selected location on the digital map (see Smith; Fig. 6, ¶0109-0112, showing the mechanism whereby a map application initially starts off with a user selecting an area on the map. The merge component, 604 gathers information for various data sources and the merge component is utilized to determine whether the selected area has a set of predetermined data from the various components such as the social network, isolated data source(s), and user information).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by determining a set of informational data for any user selected location on a digital map as taught by Smith.

As to claim 29, Beresniewicz in view of Choi, Smith and Nam teaches the computer device of claim 20. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the digital map displays an icon indicating that the location on the digital map associated with the icon has a predetermined set of informational data associated therewith (see Smith; Figs. 30 and 31, ¶0215, showing the mechanism whereby points of interest such as the “Palace Kitchen” is displayed as an icon with the street address as an overlay on the digital map).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information via an icon as taught by Smith.

As to claim 31, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 30. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches, providing additional map data to the client device not previously shown on the digital map to be displayed in the vicinity of the user-selected location when the user-selected location does not have a set of predetermined informational data associated therewith (see Smith; Fig. 6, ¶0112, showing the mechanism whereby the system can display historical information regarding the area of interest on the digital map, for example historical information regarding a national monument and additional information that was not predetermined such as visiting hours, contact information and a multitude of information are garnered upon returning results from querying the multitude of data sources).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information not previously displayed to the user as taught by Smith.

As to claim 32, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 31. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein providing the additional map data not previously shown on the digital map includes obtaining the additional map data from a zoom level of map data other than a zoom level of map data currently being displayed on the user interface as the digital map (see Nam; ¶0051, showing the mechanism whereby the telematics service providing the digital map information may automatically store content associated with a user a points of interest on a digital map which is based on user interest).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam with the to provide a mechanism of displaying POI information for a plurality of location as individual place cards with distinguishing information for each Nam of providing internet telematics service that provides points of interest information for a user travelling in a vehicle (see ¶0007), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Smith with the teachings of Nam is to enhance the navigation quality and convenience by providing points of interest in a visual manner that is pleasing to the eye by providing a consistent look and feel of visual information on a digital map.

As to claim 33, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 30. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein selecting informational data from the compiled informational data as an obtained set of informational data for the user-selected location includes selecting one or more of address information, business listing information, directions information, and image information as the obtained set of informational data (see Beresniewicz; Fig. 16, Col. 18, lines: 10-23, showing the mechanism whereby the selected location on the map identified by 1272 contains a place card with “Driving Directions” 1276 and the address of the establishment, in this case “Flowers on 15th”).

As to claim 34, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 1. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches wherein the location is selected by the 

As to claim 35, Beresniewicz in view of Choi, Smith and Nam teaches the method of claim 1. Beresniewicz in view of Choi, Smith, and Nam, combined for at least the reasons discussed above further teaches in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location and obtaining the set of informational data describing the selected location, further comprising: sending the generated set of informational data to a server to be saved in a remote database and shared with at least one other user (see Smith; Fig. 6, ¶0109-0112, showing the mechanism whereby the merge component 604 automatically presents information of the area of interest on the map upon a user request for additional information that is not currently predetermined data on the map.  The isolated data source(s), 606 are queried and the results are merged and displayed to the user on the user interface): 
sending the generated set of informational data to a server to be saved in a remote database and shared with at least one other user (see Smith; Fig. 36, ¶0247-0249, showing the mechanism whereby the remote client(s), 3602 communicate with the remote server(s), 3604 and can push data to the remote server data store(s), 3610 to be saved and subsequently can be pulled by another client, 3602).
Before the filing of the invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Beresniewicz and in view of Choi Nam with the Smith to provide a mechanism of receiving additional information on points of interest on a digital map where the information was not initially presented to the user on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Smith of providing web-based mapping information based on differing modes. The modes can be user-defined, defined by an advertised of the user space or can be autonomously defined by the mapping application (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Beresniewicz in view of Choi and Nam with the teachings of Smith would be to enhance the visualization of map data by retrieving additional information from a plurality of remote databases as taught by Smith.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith and Napieraj Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
NPL document cited in the PTO-892 titled “Location-based Spatial Data Management in Navigation Systems” teaches location based data points in navigation.
NPL document cited in the PTO-892 titled “Electronic map data processing and optimization” teaches map data with respect to locations on a digital map.
NPL document cited in the PTO-892 titled “Towards a Visual Query Language for an Object Oriented Geographical Information System” teaches object data associated with map locations on a digital map.
US Patents cited in the PTO-892 including US-6311158-B1, US-8831882 B1, US-9881590 B2, US-8041503 B2, US-8788587 B2, and US-10438308 B2 teach location based informational data on digital maps.
US-PGPubs cited in the PTO-892 including US-20080010605-A1, US-20080052638-A1, US-20080059452-A1, and US-20130166640-A1 teach electronic map data associated with locations displayed on a digital map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL P LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE D. CHAVEZ can be reached on 571-270-1104.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL P LOBO/Examiner, Art Unit 2179         

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179